Exhibit 10.28
FIRST AMENDMENT TO LEASE
(CARBO Ceramics — Energy Center II)
     THIS FIRST AMENDMENT TO LEASE (“Amendment”) is dated effective and for
identification purposes as of January 15, 2010, and is made by and between I-10
EC CORRIDOR #2 LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”),
and CARBO CERAMICS INC., a Delaware corporation (“Tenant”).
RECITALS:
     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated January 20, 2009 (“Lease”), pertaining to the premises currently comprised
of a total of approximately 22,159 rentable square feet of space, commonly
referred to as Suite 300 (“Original Premises”), of 575 North Dairy Ashford,
Houston, Texas 77079 (“Building”); and
     WHEREAS, Tenant has exercised its Right of Refusal under Section 3 of the
Rider to the Lease, and Tenant has no further rights pursuant to such section;
     WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand
the Original Premises as a consequence of Tenant exercising its Right of Refusal
and provide for certain other matters as more fully set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein the receipt and sufficiency of which are hereby acknowledged
and confessed, the parties agree that the Lease shall be amended in accordance
with the terms and conditions set forth below.
     1. Definitions. The capitalized terms used herein shall have the same
definition as set forth in the Lease, unless otherwise defined herein.
     2. Expansion.
          (a) Expansion Premises. The term “Expansion Premises” is hereby
defined to be and to mean that certain space located on the 3rd floor of the
Building consisting of approximately 5,100 rentable square feet of space (which
is the final agreement of the parties and not subject to adjustment), as
outlined on Exhibit A, attached hereto and incorporated herein by this
reference. Accordingly, effective as of the Expansion Commencement Date, the
Premises, as expanded, shall be deemed to consist of a collective total of
approximately 27,259 rentable square feet of space.
          (b) Expansion Commencement Date. The term “Expansion Commencement
Date” is hereby defined to be and to mean the earlier of (i) April 15, 2010 or
(ii) the date on which Tenant initially performs normal business operations from
the Expansion Premises. If Tenant is allowed to occupy, use, work in or
otherwise enter the Expansion Premises prior to the applicable Expansion
Commencement Date, the terms and conditions of the Lease as hereby amended shall
apply, except that Tenant shall not be required to pay rent and other expenses
for Building-standard services for any period(s) prior to the applicable
Expansion Commencement Date for the Expansion Premises.
          (c) Expansion Term. The term “Expansion Term” is hereby defined to be
and to mean

 



--------------------------------------------------------------------------------



 



that period of time commencing on the Expansion Commencement Date and expiring
contemporaneously with the Lease on the Expiration Date, as defined in
Section 1.11 of the Lease.
          (d) Acceptance. Effective on the Expansion Commencement Date, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, on the terms and
conditions set forth in the Lease and herein, the Expansion Premises. Tenant
shall accept the Expansion Premises in its present “as is” condition, provided
that Landlord shall delivery the Expansion Premises substantially consistent
with Exhibit C-3 of the original Lease. Tenant shall complete the work set forth
in the Work Letter, attached hereto as Exhibit B and incorporated herein by this
reference.
          (e) Expansion Allowance. Landlord shall provide to Tenant an allowance
equal to the lesser of (i) Two Hundred Four Thousand and No/100 Dollars
($204,000.00) (i.e., $40.00 per rentable square foot of space within the
Expansion Premises), or (ii) the actual cost of Tenant Improvements, as such
term is defined in Work Letter (the “Expansion Allowance”). The Expansion
Allowance is subject to and shall be paid by Landlord pursuant to the terms and
conditions of Exhibit B. Notwithstanding anything to the contrary contained
herein, Tenant may elect to use the Expansion Allowance at any time prior to
May 1, 2011 (provided that the final Draw Request, as set forth in Section 10(b)
of Exhibit B is delivered to Landlord on or before such date).
     3. Base Rent. Tenant shall pay to Landlord Base Rent for the Expansion
Premises, which shall be payable in monthly installments as follows:

                                      Annual   Expansion Premises   Original
Premises   Total Dates   Rate/RSF   Monthly Installment   Monthly Installment  
Monthly Installment
05/01/10 — 06/30/10
  $ 22.25     $ 0.00 *   $ 41,086.48     $ 41,086.48  
07/01/10 — 10/31/10
  $ 22.75     $ 0.00 *   $ 42,009.77     $ 42,009.77  
11/01/10 — 06/30/11
  $ 22.75     $ 9,668.75     $ 42,009.77     $ 51,678.52  
07/01/11 — 06/30/12
  $ 23.25     $ 9,881.25     $ 42,933.06     $ 52,814.31  
07/01/12 — 06/30/13
  $ 23.75     $ 10,093.75     $ 43,856.35     $ 53,950.10  
07/01/13 — 06/30/14
  $ 24.25     $ 10,306.25     $ 44,779.65     $ 55,085.90  
07/01/14 — 06/30/15
  $ 24.75     $ 10,518.75     $ 45,702.94     $ 56,221.69  
07/01/15 — 06/30/16
  $ 25.25     $ 10,731.25     $ 46,626.23     $ 57,357.48  

 

*   Base Rent, Parking Rent and Tenant’s Proportionate Share of Operating
Expenses and Taxes applicable to the Expansion Premises shall be abated for the
six (6) month period beginning on the Expansion Commencement Date. Such
abatement shall not apply to any amounts applicable to the Original Premises or
to any other amounts payable under the Lease, including, without limitation, any
overtime HVAC or separately metered utilities. In the event that the Expansion
Commencement Date is other than the first day of a calendar month, the first and
last months of the abatement period shall be prorated and the partial month
shall be added to Month 7. Landlord and Tenant agree that the abatement of
rental and other payments contained in this Section is conditional and is made
by Landlord in reliance upon Tenant’s faithful and continued performance of the
terms, conditions and covenants of this Lease and the payment of all monies due
Landlord hereunder. In the event that Tenant defaults under the terms and
conditions of the Lease, then the unamortized portion of all conditionally
abated rental shall become fully liquidated and immediately due and payable
(without limitation and in addition to any and all other rights and remedies
available to Landlord provided herein or at law and in equity).

Except as otherwise expressly set forth herein, Base Rent shall be payable
pursuant to the terms and conditions of Section 4 of the Lease.

2



--------------------------------------------------------------------------------



 



     4. Tenant’s Proportionate Share. Beginning on the Expansion Commencement
Date, Tenant’s Proportionate Share, as defined in Section 1.13 of the Lease,
shall be increased from 7.251% to 8.920%, subject to the abatement of Operating
Expenses and Taxes for the Expansion Premises as set forth in Section 3 above.
     5. Tenant’s Parking Spaces. The number of Tenant’s Parking Spaces, as
defined in Section 1.18 of the Lease, shall be increased by twenty (20) spaces
on the Expansion Commencement Date. Accordingly, the total number of Tenant’s
Parking Spaces shall be increased to 109 spaces. None of the additional Parking
Spaces shall be assigned or reserved; provided, however, that Tenant shall have
the right to convert twenty percent (20%) of such additional Parking Spaces
(e.g., four (4) of the Parking Spaces attributable to the Expansion Premises) to
reserved Parking Spaces upon thirty (30) days’ prior written notice to Landlord
at no additional charge during the initial Lease Term, the location of which
shall be reasonably determined by Landlord following consultation with Tenant.
     6. Extension Option. Tenant shall have the right to extend the Lease for
the entire Premises (as expanded) pursuant to the Extension Option set forth in
Section 2 of the Rider to Lease.
     7. Brokers. Tenant hereby represents and warrants to Landlord that Tenant
has not dealt with any real estate brokers or leasing agents, except CB Richard
Ellis, Inc. and Studley, Inc. (collectively, “Brokers”), in the negotiation of
this Amendment, and that no commissions are payable to any party claiming
through Tenant as a result of the consummation of the transaction contemplated
by this Amendment, except to Brokers, if applicable. Tenant hereby agrees to
indemnify and hold Landlord harmless from any and all loss, costs, damages or
expenses, including, without limitation, all attorneys’ fees and disbursements
by reason of any claim of or liability to any other broker, agent, entity or
person claiming through Tenant (other than Brokers) and arising out of or in
connection with the negotiation and execution of this Amendment.
     8. Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant’s leasing of the Premises shall be subject to all terms,
covenants and conditions of the Lease. In the event of any express conflict or
inconsistency between the terms of this Amendment and the terms of the Lease,
the terms of this Amendment shall control and govern. Except as expressly
modified by this Amendment, all other terms and conditions of the Lease are
hereby ratified and affirmed. The parties acknowledge that the Lease is a valid
and enforceable agreement and that Tenant holds no claims against Landlord or
its agents which might serve as the basis of any other set-off against accruing
rent and other charges or any other remedy at law or in equity.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the foregoing First Amendment to Lease is dated
effective as of the date and year first written above.

                      LANDLORD:                 I-10 EC CORRIDOR #2 LIMITED
PARTNERSHIP, a Delaware limited partnership     By:   TC HOUSTON, INC., a
Delaware corporation, Managing Partner    
 
                   
By:
  /s/ W. Aaron Thielhorn   Date:   January 29, 2010                      
 
  Name:   W. Aaron Thielhorn             
 
                   
 
  Title:   Vice President             
 
                   
 
                    TENANT:                 CARBO CERAMICS INC.,         a
Delaware corporation        
 
                   
By:
  /s/ Gary A. Kolstad   Date:   January 25, 2010                      
 
  Name:   Gary A. Kolstad             
 
                   
 
  Title:   Chief Executive Officer             
 
                   

4